Exhibit 99.1 Pacific Premier Bancorp, Inc. Announces Third Quarter and Year-to-Date Results (Unaudited) Costa Mesa, Calif., October 23, 2007 Pacific Premier Bancorp, Inc.(NASDAQ: PPBI) (the “Company”), the holding company of Pacific Premier Bank, (the “Bank”), recorded third quarter net income of $851,000, or $0.13 per diluted share, compared to $1.5 million, or $0.23 per diluted share, for the third quarter of 2006, a decrease of 43.4%.Net income for the nine months ended September 30, 2007 was $3.0 million, or $0.45 per diluted share, compared to $6.2 million, or $0.92 per diluted share in the comparable prior period, a decrease of 51.1%.The result for the 2006nine-month period was positively impacted by a $2.4 million reduction in the valuation allowance for deferred tax assets. All diluted earnings per share amounts have been adjusted to reflect warrants, restricted stock and stock options outstanding. Return on average assets (ROAA) and return on average equity (ROAE) for the nine months ended September30, 2007 was 0.54% and 6.61%, respectively, compared to 1.19% and 15.16%, respectively, for the same period in 2006.The Company’s basic and diluted book value per share increased to $11.60 and $9.56, respectively, at September 30, 2007, reflecting an annualized increase of 6.9% and 4.7% from December 31, 2006. Steven R. Gardner, President and Chief Executive Officer, stated, “The third quarter proved to be challenging to the banking industry as the housing market continues to weaken and competition for both loans and deposits intensifies.Overall, we are satisfied with our performance considering the difficult interest-rate environment and highly competitive market within Southern California. Our Board and management continue to take a long-term view of our business and to position the Company to maximize shareholder value. This view is evident in our decision to exit subprime lending in 2000 and to cease residential construction lending in 2002, two areas that are becoming increasingly challenging issues for banks still engaged in these activities.” Mr. Gardner continued, “As part of our commercial banking strategy we seek to remix the loan portfolio toward higher-yielding loan types, thus we sold $69.9 million of multi-family loans which generated $970,000 in gains during the third quarter.Our net interest margin expanded by 19 basis points in the quarter compared to the prior year’s third quarter.Our business bankers remain focused on generating new relationships with business owners within our communities and have generated 457 new business transactional accounts year to date.” For the three and nine months ended September 30, 2007, net interest income increased to $4.7 million and $13.7 million, respectively, compared to $4.1 million and $12.9 million for the same periods a year earlier.The increase for the three-month period is predominately attributable to a 13.0% growth in interest income, from $11.3 million to $12.8 million.Growth in interest income was predominately attributable to a 6.2%increase in the average loan yield to 7.40% from 6.97% over the prior year period plus an increase in average loans outstanding of $23.5 million.As part of the Bank’s commercial banking platform, management implements various strategies to increase interestincome through the origination of higher yielding commercial real estate and small business loans. Partially offsetting the increase in interest income was an increase in interest expense for the three months ended September 30, 2007 of 11.6%, or $843,000.The increase in interest expense was attributable to increases in average deposits outstanding of $59.0 million, as well as the increase in the average cost of deposits of 62 basis points over the prior year period. The net interest margin for the quarter ended September 30, 2007 was 2.65% compared to 2.46% for the same period a year ago.The increase was primarily attributable to increases in the average rate earned on loans of 43 basis points, which was partially offset by an increase in the average cost of deposits.The increase in the cost of funds is attributable to continued strong competitor deposit pricing within the Bank’s primary markets which was partially offset by lower borrowing costs associated with the Bank’s Federal Home Loan Bank (“FHLB”) advances.The increase in loan rates is primarily due to the change in the mix of the loan portfolio to include more commercial real estate and business loans and less multi-family loans, as well as, the repricing of the Bank’s adjustable loans.Non-multi-family loans increased from 41.2% of the loan portfolio as of September 30, 2006 to 46.2% a year later. The provision for loan losses was $403,000 and $917,000 for the three and nine months ended September 30, 2007, respectively, compared to zero and $104,000 for the same periods in 2006.The increase in the provision for the nine months ended September 30, 2007 is primarily due to the combination of an increase in the Bank’s loan portfolio to include more business and commercial real estate loans, as well as an increase in nonperforming loans, discussed below.Net charge-offs in the third quarter of 2007 were $46,000 compared to net recoveries of $116,000 for the same period in 2006. Noninterest income was $1.5 million and $5.1 million for the three and nine months ended September 30, 2007, respectively, compared to $2.2 million and $4.4 million, respectively, for the same periods ended September 30, 2006.The decrease in the current three-month period compared to the same period in the prior year is primarily due to a decrease in gains from loan sales of $492,000.The increase in noninterest income for the nine-month period is primarily due to an increase in gains from loan sales of $713,000 compared to the same period in 2006. Noninterest expenses were $4.4 million and $13.1 million for the three and nine months ended September 30, 2007, respectively, compared to $3.9 million and $11.3 million for the same periods ended September 30, 2006.The increase in noninterest expense for the three and nine months was primarily the result of increases in compensation and benefits expense of $327,000 and $1.1 million, respectively, attributable primarily to the Bank’s branch expansion and the hiring of additional business bankers.The number of employees at the Bank grew from 105 at September 30, 2006 to 114 at September 30, 2007. The Company had a tax provision for the three and nine months ended September 30, 2007 of $574,000 and $1.8 million, respectively.For the three-month period a year earlier, the Company had a tax provision of $845,000 and for the nine-month period it had a tax benefit of $302,000. During the 2006 nine-month period, the Company benefited from a reduction in its valuation allowance for deferred taxes of $2.4 million.The Company’s valuation allowance for deferred taxes was zero at September 30, 2007, as the deferred tax assets were determined, more likely than not, to be realized based on recent earnings and management’s analysis of the valuation allowance during the quarter. Total assets of the Company were $779.1 million as of September 30, 2007, compared to $730.9 million as of December 31, 2006.The $48.2 million, or 6.6%,increase in total assets is primarily due to increases in investments classified as held–to-maturity securities and net loans of $40.0 million and $21.0 million, respectively, partially offset by a decrease in federal funds sold of $10.0 million. Net loans increased $21.0 million to $626.1 million as of September 30, 2007, compared to the prior year end. The increase is primarily due to loan originations of $332.1 million.Partially offsetting the loan originations were loan sales totaling $184.2 million and loan prepayments of $105.3 million.The Bank sold $178.3 million of multi-family loans and $5.9 million of commercial real estate loans, which generated net gains of $3.0 million.Management has utilized loan sales to manage its liquidity, interest rate risk, loan to deposit ratio, diversification of its loan portfolio, and net balance sheet growth, and expects to continue to do so for the foreseeable future. The Bank’s pipeline of new loans at September 30, 2007, was $90.2 million. The allowance for loan losses increased $904,000 to $4.4 million as of September 30, 2007, compared to December 31, 2006.The increase in the allowance for loan losses was primarily due to the transitioning of the Bank’s loan portfolio to include more commercial real estate and business loans, and less multi-family loans, and an increase in nonperforming loans.Net nonaccrual loans and other real estate owned were $4.6 million and $20,000, respectively, at September 30, 2007, compared to $574,000 and $138,000, respectively, as of December 31, 2006.The increase in net nonaccrual loans at quarter end are primarily due to four loans associated with two separate and unrelated entities.One of these entities defaulted on three SBA guaranteed loans totaling $1.1 million.The non-guaranteed portion of these three loans totals $572,000, which has been fully reserved for.On October 10, 2007, the Bank received three payments on each of these SBA loans. The fourth loan recently changed to nonaccrual status is a $3.1 million commercial real estate loan that is 30 days delinquent at quarter end.The collateral securing the loan is currently in litigation with the plaintiff, a former associate of the borrower, alleging the fraudulent reconveyance of their previously recorded lien.Management believes that it will not suffer a loss on this loan, as the title company has accepted the tender of defense, subject to its normal reservation of rights, and the collateral value securing the loan is considered adequate. The allowance for loan losses as a percent of nonaccrual loans decreased to 96% as of September 30, 2007 from 559% at December 31, 2006.The ratio of nonperforming assets to total assets at September 30, 2007 was 0.60%. Total deposits were $390.1 million as of September 30, 2007, compared to $339.4 million at December 31, 2006.The increase in deposits is comprised of increases of $43.8 million and $13.2 million in retail certificates of deposits and brokered certificate of deposits, partially offset by a decrease in transaction accounts of $6.4 million. The cost of deposits as of September 30, 2007 was 4.36%, an increase of 21 basis points since December 31, 2006. At September 30, 2007, total borrowings of the Company amounted to $321.6 million, a $5.2 million or 1.6% decrease from December 31, 2006, and were comprised of the Bank's $265.0 million and $45.7 million of FHLBterm borrowings and overnight advances, respectively, $585,000 of other borrowings and the Company’s $10.3 million of subordinated debentures which were used to fund the issuance of trust preferred securities.The total cost of the Company’s borrowings and deposits at September 30, 2007 was 4.63%, compared to 4.67% at December 31, 2006. The Bank’s tier 1 leverage and total risk-based capital ratios at September 30, 2007 were 8.63% and 11.35%, respectively.The well capitalized ratios for banks are 5.00% and 10.00% for tier 1 leverage and risk-based capital, respectively. The Company owns all of the capital stock of the Bank.The Company provides business and consumer banking products to its customers through our six full-service depository branches in Southern California located in the cities of San Bernardino, Seal Beach, Huntington Beach, Los Alamitos, Costa Mesa and Newport Beach.The Bank at September 30, 2007, had total assets of $774.2 million, net loans of $626.1 million, total deposits of $390.8 million, and total equity capital of $64.9 million. FORWARD-LOOKING COMMENTS The statements contained herein that are not historical facts are forward looking statements based on management's current expectations and beliefs concerning future developments and their potential effects on the Company.There can be no assurance that future developments affecting the Company will be the same as those anticipated by management.Actual results may differ from those projected in the forward-looking statements.These forward-looking statements involve risks and uncertainties.These include, but are not limited to, the following risks:changes in the performance of the financial markets; changes in the demand for and market acceptance of the Company's products and services; changes in general economic conditions including interest rates, presence of competitors with greater financial resources, and the impact of competitive projects and pricing; the effect of the Company's policies; the continued availability of adequate funding sources; andvarious legal, regulatory and litigation risks. Contact: Pacific Premier Bancorp, Inc. Steven R.Gardner President/CEO 714.431.4000 John Shindler Executive Vice President/CFO 714.431.4000 PACIFIC PREMIER BANCORP AND SUBSIDIARY CONSOLIDATED BALANCE SHEET (In thousands) September 30, December 31, ASSETS 2007 2006 (Unaudited) (Audited) Cash and due from banks $ 6,848 $ 7,028 Federal funds sold 11 10,012 Cash and cash equivalents 6,859 17,040 Investment securities available for sale 57,060 61,816 Investment securities held to maturity 39,980 - Federal Reserve and Federal Home Loan Bank stock, at cost 16,602 15,328 Loans held for sale 2,151 795 Loans held for investment, net of allowance for loan losses of $4,447 in 2007 and $3,543 in 2006, respectively 623,953 604,304 Accrued interest receivable 4,152 3,764 Foreclosed real estate 20 138 Premises and equipment 9,646 8,622 Income taxes receivable 130 130 Deferred income taxes 6,885 6,992 Bank owned life insurance 10,738 10,344 Other assets 924 1,601 Total assets $ 779,100 $ 730,874 LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES: Deposit accounts Transaction accounts $ 90,318 $ 96,761 Retail certificates of deposit 255,530 211,714 Wholesale/brokered certificates of deposit 44,203 30,974 Total deposits 390,051 339,449 Other borrowings 311,285 316,491 Subordinated debentures 10,310 10,310 Accrued expenses and other liabilities 7,541 6,586 Total liabilities 719,187 672,836 STOCKHOLDERS’ EQUITY: Common stock, $.01 par value 52 54 Additional paid-in capital 66,371 67,306 Accumulated deficit (5,674 ) (8,631 ) Accumulated other comprehensive loss, net of tax (836 ) (691 ) Total stockholders’ equity 59,913 58,038 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 779,100 $ 730,874 PACIFIC PREMIER BANCORP AND SUBSIDIARY CONSOLIDATED INCOME STATEMENT UNAUDITED (In thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, INTEREST INCOME: 2007 2006 2007 2006 Loans $ 11,758 $ 10,658 $ 33,890 $ 30,504 Other interest-earning assets 1,050 678 3,125 1,941 Total interest income 12,808 11,336 37,015 32,445 INTEREST EXPENSE: Interest on transaction accounts 452 430 1,338 1,191 Interest on retail certificates of deposit 3,225 2,215 8,906 6,001 Interest on wholesale/brokered certificates of deposit 478 366 1,114 1,296 Total deposit interest expense 4,155 3,011 11,358 8,488 Other borrowings 3,730 4,028 11,324 10,429 Subordinated debentures 208 211 617 592 Total interest expense 8,093 7,250 23,299 19,509 NET INTEREST INCOME 4,715 4,086 13,716 12,936 PROVISION FOR LOAN LOSSES 403 - 917 104 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 4,312 4,086 12,799 12,832 NONINTEREST INCOME: Loan servicing fee income 167 369 856 1,113 Bank and other fee income 155 136 463 370 Net gain from loan sales 970 1,462 3,034 2,321 Other income 227 218 766 548 Total noninterest income 1,519 2,185 5,119 4,352 NONINTEREST EXPENSE: Compensation and benefits 2,716 2,389 8,029 6,937 Premises and occupancy 601 580 1,809 1,683 Data processing 137 99 384 284 Net loss on foreclosed real estate 35 26 59 69 Legal and audit expense 147 118 702 380 Marketing expense 220 215 566 563 Office and postage expense 95 102 299 299 Other expense 455 393 1,295 1,120 Total noninterest expense 4,406 3,922 13,143 11,335 NET INCOME BEFORE TAXES 1,425 2,349 4,775 5,849 PROVISION (BENEFIT) FOR INCOME TAXES 574 845 1,818 (302 ) NET INCOME $ 851 $ 1,504 $ 2,957 $ 6,151 Basic Average Shares Outstanding 5,163,488 5,263,988 5,197,737 5,261,195 Basic Earnings per Share $ 0.16 $ 0.29 $ 0.57 $ 1.17 Diluted Average Shares Outstanding 6,491,760 6,684,649 6,554,247 6,685,263 Diluted Earnings per Share $ 0.13 $ 0.23 $ 0.45 $ 0.92 PACIFIC PREMIER BANCORP AND SUBSIDIARY Statistical Information UNAUDITED (In thousands) As of As of As of September 30, 2007 December 31, 2006 September 30, 2006 Asset Quality: Non-accrual loans, net of specific allowance $ 4,624 $ 574 $ 488 Other Real Estate Owned $ 20 $ 138 $ 264 Nonperforming assets, net of specific allowance $ 4,644 $ 712 $ 752 Net charge-offs (recoveries) for the quarter ended $ 46 $ (33 ) $ (116 ) Net charge-offs (recoveries) for the year ended $ 13 $ 38 $ 71 Allowance for loan losses $ 4,447 $ 3,543 $ 3,083 Net charge-offs for quarter to average loans, annualized 0.03 % (0.02 %) (0.08 %) Net non-accrual loans to total loans 0.73 % 0.09 % 0.08 % Net non-accrual loans to total assets 0.59 % 0.08 % 0.07 % Net non-performing assets to total assets 0.60 % 0.10 % 0.11 % Allowance for loan losses to total loans 0.71 % 0.58 % 0.52 % Allowance for loan losses to non-accrual loans 96.17 % 558.83 % 539.50 % Average Balance Sheet: for the Quarter ended Total assets $ 752,908 $ 706,208 $ 700,660 Loans $ 635,288 $ 604,072 $ 611,760 Deposits $ 374,886 $ 327,535 $ 315,875 Borrowings $ 292,824 $ 301,406 $ 309,355 Subordinated debentures $ 10,310 $ 10,310 $ 10,310 Share Data: Basic book value $ 11.60 $ 11.03 $ 10.85 Diluted book value $ 9.56 $ 9.16 $ 9.02 Closing stock price $ 10.57 $ 12.18 $ 12.00 Pacific Premier Bank Capital: Tier 1 leverage capital $ 64,467 $ 60,747 $ 59,312 Tier 1 leverage capital ratio 8.63 % 8.38 % 8.40 % Total risk-based capital ratio 11.35 % 11.55 % 11.89 % Loan Portfolio Real estate loans: Multi-family $ 338,337 $ 357,275 $ 386,865 Commercial 164,860 173,452 144,922 Construction - Multi-family 1,686 - - One-to-four family 13,301 12,825 13,067 Business loans: Commercial Owner Occupied 53,866 35,929 31,890 Commercial and Industrial 41,509 22,762 16,077 SBA loans 16,006 5,312 4,203 Other loans 215 63 26 Total gross loans $ 629,780 $ 607,618 $ 597,050 Nine Months Ended Nine Months Ended September 30, 2007 September 30, 2006 Profitability and Productivity: Return on average assets 0.54 % 1.19 % Return on average equity 6.61 % 15.16 % Net interest margin 2.64 % 2.61 % Non-interest expense to total assets 2.25 % 2.12 % Efficiency ratio 69.47 % 65.17 %
